DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 08/11/2021. Claims 1, 5-7, 10-12, 16 and 17 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  MOON et al. (US 2018/0262900) in view of MOON et al. (US 2019/0357239) hear after MOON’239.
Regarding claims 1 and 12, MOON discloses a method of configuring a synchronization signal for a new radio [NR] access technology (a NR terminal is capable of receiving a plurality of numerologies [0161; 0069]), the method comprising: 
generating a first bandwidth part (BWP) and a second BWP from a NR bandwidth (a base station generates a first discovery signal block including a first PSS (primary synchronization signal)  [abstract] and see Fig. 4: numerology 1 and numerology 2 coexist within one carrier [0093; 0156]); 
a transmission method of the base station transmits the first discovery signal block [abstract]);
transmitting the configured first synchronization signal through the first BWP (The base station transmits the first discovery signal block [abstract]. The discovery signal that includes the PSS and the SSS may be transmitted within a part or all of resources belonging to predefined discovery signal resource pool [0017; 0229; Abstract]); and 
configuring and transmitting a second synchronization signal in association with the second BWP (the base station generates a first SSS (secondary synchronization signal) [abstract] and see Fig. 4: numerology 1 and numerology 2 coexist within one carrier [0093]. The discovery signal that includes the PSS and the SSS may be transmitted within a part or all of resources belonging to predefined discovery signal resource pool [0017; 0229; Abstract]). In addition, MOON discloses that the numerology of synchronization signal and the resource region of a synchronization signal is based on a method M202/M203 or the frequency resource region may be the same for the plurality of numerologies as well as the frequency bandwidth of the synchronization signal resource region [0131-0135]. MOON, further, discloses that the synchronization signal may occupy the bandwidth of FBW,1 Hz or FWB,2 Hz at the center of the system bandwidth regardless of the numerology [0135]. Furthermore, MOON discloses that a plurality of numerologies may be used in one frequency band. One frequency band may bean specific frequency range, wide or narrow. For example, a specific frequency range may be the bandwidth of one carrier, may be one frequency band having a bandwidth of several to serval handers of MHz… [0090]. MOON also discloses that different signals may be mapped to the resource region of the synchronization signal. That is, within the synchronization 
MOON’239 teaches transmitting and scheduling method and device using numerology. More specifically, MOON’239 teaches a method statically applying base numerology only to some of a time-frequency resource region of the anchor FRB and applying sub numerology to the remaining resource region may be considered [0148; 0122].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify MOON with the teaching of MOON’239 in order to provide a method for supporting/performing flexible transmission and reception using various numerologies [0006, 0038].
Regarding claim 7, MOON discloses a method of receiving a synchronization signal for a new radio (NR) access technology (receiving method of an NR terminal includes: monitoring a PSS within the discovery signal measurement window [0027; 0144]), the method comprising: 
receiving a first synchronization signals through a first bandwidth part (BWP) (the terminal monitors the entire time duration of the discovery signal measurement widow and selects PSS resource corresponding to the PSS beam… [0220]. A base station generates a first discovery signal block including a first PSS (primary synchronization signal)  [abstract] and see Fig. 4: numerology 1 and numerology 2 coexist within one carrier [0093; 0156]). MOON discloses that the discovery signal that includes the PSS and the SSS may be BW,1 Hz or FWB,2 Hz at the center of the system bandwidth regardless of the numerology [0135]. Furthermore, MOON discloses that a plurality of numerologies may be used in one frequency band. One frequency band may bean specific frequency range, wide or narrow. For example, a specific frequency range may be the bandwidth of one carrier, may be one frequency band having a bandwidth of several to serval handers of MHz… [0090]. MOON also discloses that different signals may be mapped to the resource region of the synchronization signal. That is, within the synchronization signal resource region, the synchronization signal and the signal other than the synchronization signal may coexist. For example, the resource elements to which the synchronization signal is not mapped may be used for the transmission of the other signals [or the channels] [0167]. However, MOON does not expressly disclose wherein an additional synchronization signal is configured and transmitted based on a level of a bandwidth of the first BWP.
MOON’239 teaches transmitting and scheduling method and device using numerology. More specifically, MOON’239 teaches a method statically applying base numerology only to some of a time-frequency resource region of the anchor FRB and applying sub numerology to the remaining resource region may be considered [0148; 0122].


Regarding claims 5, 10 and 16, MOON in view of MOON’239 discloses all the claim limitation as stated above. Further, MOON discloses wherein a bandwidth of the first bandwidth part and a bandwidth of the second bandwidth part are equal to or greater than that of a block for transmitting the one or more synchronization signals (Fig. 8 shows resource region (Numerology 1) of the synchronization signal include eight resource elements in the frequency domain and one resource element in the time domain; and (Numerology 2) four resource elements in the frequency domain and two resource elements in the time domain [0134]).

Claims 6, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. (US 2018/0262900) in view of MOON’239 et al. (US 2019/0357239) as applied to claims 1, 7 and 12 above, and further in view of Chen et al. (US 2013/0322363).
MOON in view of MOON’239 discloses all the claim limitations as stated above, except for generation of the one or more bandwidth parts to a user equipment by semi-statically.
Chen teaches narrow band partitioning and efficient resource allocation for low cost user equipment. More specifically, Chen teaches allocation of resource is by semi-statically [0143; 0182].
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 10-12, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        December 3, 2021